DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement regarding claim 12 , as set forth in the Office action mailed on 3-25-2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 12 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 6-7 and 13-18 directed to an invention non-elected without traverse.  Accordingly, claims 6-7 and 13-18 have been cancelled.
Allowable Subject Matter
Claims 1-3, 8-10, 12, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar composite films, the prior art does not teach or reasonable suggest such a film as set forth in claim 1, wherein the composite film has a first layer with the claimed melt viscosity and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The application has been amended as follows: Claims 6-7 and 13-18 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IAN A RUMMEL/Primary Examiner, Art Unit 1785